Citation Nr: 1615326
Decision Date: 04/15/16	Archive Date: 05/26/16

DOCKET NO. 08-38 372    DATE  APR 15 2016



On appeal from theDepartment of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety, memory loss, and depression, including as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for residuals of an inactive pilonidal cyst.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a skin disability, including as due to herbicide exposure or secondary to service-connected diabetes mellitus, type II.

7. Entitlement to an initial disability rating higher than 20 percent for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:   Roger B. Hale, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active naval service from January 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and a February 2015 rating decision of the RO in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript is of record.

In January 2016, the Veteran submitted a claim for service connection for hypertension, peripheral vascular disease, peripheral neuropathy, Dupuytren's Contractures of both hands, arteriosclerosis obliterans, and varicose veins.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a low back disability, bilateral hearing loss, tinnitus, a skin disability, and a higher initial disability rating for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. During his November 2015 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of service connection for residuals of an inactive pilonidal cyst.

2. The Veteran's depression and adjustment disorder with mixed anxiety and depressed mood are related to his service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of service connection for residuals of an inactive pilonidal cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for depression and an adjustment disorder with mixed anxiety and depressed mood as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of an inactive pilonidal cyst

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant or authorized representative may withdraw an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

During his November 2015 videoconference hearing, the Veteran stated that he wished to withdraw his appeal for service connection for residuals of an inactive pilonidal cyst.  Accordingly, the Board does not have jurisdiction to review the appeal, as there are no remaining allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Service connection for  an acquired psychiatric disorder

The Veteran asserts that he has an acquired psychiatric disorder due to being threatened physically in service, witnessing traumatic events in service, and/or meeting with hostility related to his military service upon discharge.

Here, the Veteran was afforded a VA examination in May 2010, at which time he was diagnosed as having an adjustment disorder with mixed anxiety and depressed mood.  VA treatment records also show ongoing treatment for depression.  The May 2010 examiner determined that the Veteran did not meet the DSM-IV-TR criteria for a diagnosis of PTSD.  The examiner went on to state that it was likely that any mental health symptoms that the Veteran was experiencing were exacerbated by his having to adjust to life once he retired from full-time employment due to medical and physical disabilities in 2007.  As the Veteran reportedly retired, in part, due to his service-connected diabetes mellitus, the Board finds that service connection for depression and an adjustment disorder with mixed anxiety and depressed mood, as secondary to service-connected diabetes mellitus, is warranted.  See 38 C.F.R. § 3.310.



ORDER

The appeal for service connection for residuals of an inactive pilonidal cyst is dismissed.

Entitlement to service connection for depression and an adjustment disorder with mixed anxiety and depressed mood as secondary to service-connected diabetes mellitus is granted.



REMAND

A. Low Back

The Veteran contends that he has a low back disability due to repeatedly lifting heavy items during service.

The Veteran underwent a VA examination in May 2010; however, the examiner did not provide an adequate medical rationale for the provided opinion.  As part of the rationale, the examiner stated that the Veteran did not receive treatment until his 2004 workplace injury.  During the examination, however, the Veteran reported that he first sought treatment for his low back approximately 10 years following his discharge from active service, and that during those 10 years he regularly experienced back pain.  The examiner was not free to disregard the Veteran's lay statements during the May 2010 VA examination regarding the continuity of his symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The Board may not rely on an opinion that disregards lay evidence that is potentially competent to support the presence of disability, even where the lay evidence is not corroborated by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

VA should obtain an addendum opinion on remand.


B. Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service acoustic trauma.

The May 2010 VA audiological examiner found the Veteran did not have hearing loss for VA purposes; however, during his November 2015 videoconference hearing, the Veteran stated that he believed his hearing loss and tinnitus have worsened since his last VA examination in May 2010.  VA should provide a new audiological examination on remand.


C. Skin

The Veteran contends that he has a skin disability that is related to in-service exposure to herbicides, or is secondary to his service-connected diabetes mellitus, type II.

The record does not contain sufficient information.  The April 2013 VA skin examiner was unable to provide an opinion regarding the etiology of any skin disability due to lack of clarity in the examination request, and the Board lacks the necessary medical expertise to provide a medical opinion in this case.

VA should provide a new examination and obtain adequate opinions regarding any skin disabilities on remand.



D. Diabetes Mellitus, Type II

The Veteran contends that his diabetes mellitus, type II, has been worse than the currently assigned disability rating reflects.

A February 2015 rating decision granted service connection and assigned an initial 20 percent disability rating for the Veteran's diabetes mellitus, type II. The Veteran filed a timely notice of disagreement in December 2015.

On remand, the Veteran must be provided with a Statement of the Case (SOC) addressing this claim. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2015 forward.

2. Make arrangements to obtain the Veteran's complete treatment records from private physicians Drs. Dougharty, Hale, Kirkpatrick, Liprie, Scherlag, and Woodward, as well as from Bethany Mercy Health Center dated from 1985 forward.

3. After completing the above development, schedule the Veteran for a VA audiology examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand and documents found in Virtual VA.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability had its clinical onset during active service or is related to any incident of service, to include noise exposure as described by the Veteran during his May 2010 VA audiology examination, his November 2015 videoconference hearing, and any written submissions.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service, to include noise exposure as described by the Veteran during his May 2010 VA audiology examination, his November 2015 videoconference hearing, and any written submissions.

(c) If it is determined that the Veteran's hearing loss is related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his tinnitus was either (i) caused by, or (ii) aggravated by, or permanently worsened by, his hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4. Obtain an addendum opinion from the May 2010 VA spine examiner or another appropriate examiner.  The examiner must review the Veteran's claims folder/electronic file, including this Remand and documents found in Virtual VA.


The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include treatment for back strain in service and repeatedly lifting heavy objects in service.

In providing the opinion, the examiner must consider the Veteran's statements that he first sought treatment for his low back approximately 10 years following his discharge from active service, and that during those 10 years he regularly experienced back pain

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. Schedule the Veteran for a VA examination of his skin. The examiner must review the Veteran's claims folder/electronic file, including this Remand and documents found in Virtual VA.

The examiner must identify all skin disorders found to be present.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded exposure to herbicides.

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current skin disorder was either (i) caused by, or (ii) aggravated by, or permanently worsened by, the Veteran's diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6. Send the Veteran and his attorney a Statement of the Case that addresses the issue of entitlement to an initial disability rating higher than 20 percent for diabetes mellitus, type II.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

7. Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





